El Juez Asociado Sb. Aldrey,
emitió la opinión del tribunal.
La Sucesión de José Arrarás Noaín compuesta de su viuda e hijos demandaron en 5 de agosto de 1919 ante la Corte de Distrito de Mayagüez a Francisca Eosado y a otros alegando sustancialmente lo siguiente: que los. demandantes son los únicos herederos testamentarios de José Arrarás Noaín, fallecido el 21 de julio de 1916; que entre los bienes dejados por el finado se encuentra una finca rústica radicada en el barrio de “Playa,” lugar nombrado “La Puente,” del municipio de Añasco, la cual describen; que su causante ad-quirió dicha finca por escritura de división y adjudicación de los bienes de la sociedad mercantil “Diez & Arrarás,” otorgada el 12 de julio de 1905; que por razón y efecto del título de herencia testada que invocan, los demandantes son los únicos dueños, en comunidad proindivisa, de dicha pro-piedad y estuvieron en posesión real y disfrute material de la misma desde el día 21 de julio de 1916;' que en los. días 13, 18 y 19 de mayo de 1917, Francisca Eosado, valiéndose de los servicios de sus sobrinos, los otros demandados, se apoderó de dicha finca y siguió poseyéndola y disfrutándola materialmente, contra la voluntad expresa y derechos de pro-piedad de los demandantes; que en fecha posterior al pri-mero de octubre de 1918 los otros demandados se asociaron a Francisca Eosado en la posesión y disfrute material de dicha finca y desde entonces todos la poseen y disfrutan con*874tra la voluntad expresa y derechos de propiedad de los de-mandantes; que el 21 de mayo de 1917 los demandantes es-tablecieron ante la misma corte de .distrito una acción civil de injunction para recobrar la posesión material de dicha finca que terminó el 6 de septiembre de 1918 sin haber obte-nido los demandantes el injunction solicitado; que como con-secuencia de los anteriores hechos los demandantes se en-cuentran privados de la posesión material y disfrute de la finca y los demandados se niegan a devolverles la posesión y disfrute de ella, a pesar de habérsela reclamado amistosa y judicialmente; que ninguno de los# demandantes ha cedido, vendido ni arrendado su interés en la mencionada finca a persona alguna; que hasta el 13 de mayo de 1917 ninguno de los demandados había poseído ni disfrutado la finca ni parte de ella, la que tiene un valor de seiscientos dólares.
Como segunda causa de acción dieron por reproducidos los hechos antes expuestos y alegaron, además, que Francisca Rosado percibió todos los productos de la finca desde el 13 de mayo de 1917 al Io. de octubre de 1918 y que desde esta fecha los han percibido todos los demandados pudiendo jus-tipreciarse los producidos desde el 13 de mayo de 1917 hasta la fecha de la demanda en seiscientos dólares.
Con tales alegaciones pidieron a la corte que declarase con lugar la demanda declarando que los demandados están poseyendo la finca indebidamente y contra la voluntad y de-rechos de los demandantes y que éstos son las únicas per-sonas con derecho a poseerla y disfrutarla; que decrete que los demandados salgan de la finca y dejen la posesión material y disfrute de la misma a la libre disposición de los demandantes; que condene a los demandados, mancomunada y solidariamente, a pagar a los demandantes los seiscientos dólares que importan los frutos que han percibido de ella, con los demás pronunciamientos del caso, e imponga a los demandados el pago de las costas, gastos, desembolsos y ho-norarios de abogado.
*875Hemos reproducido casi íntegramente esa demanda por-que sobre ella versa esta apelación establecida por los de-mandantes, pues habiendo alegado los demandados como ex-cepción previa que la primera causa de acción está prescrita de acuerdo con la Ley No.' 43 de 13 de marzo de 1913 en relación con el artículo 1869- del Código Civil por haber sido interpuesta la demanda el 5 de agosto de 1919 y que los hechos que expone no determinan causa de acción por haber sido juzgados en favor de Francisca Rosado; y en cuanto a la segunda cansa de acción que tampoco aduce hechos de-terminantes de causa de acción y que la reclamación de los frutos desde el 13 de marzo de 1917 al 4 de agosto de 1918 está prescrita de acuerdo con el artículo 1869 del Código Cívil, la corte declaró por su sentencia de 28 de mayo de 1920 que la primera y segunda causa de acción están pres-critas, y además, que no aducen hechos suficientes para de-terminar una cansa de acción por lo que desestimó la de-manda en todas sus partes con las costas a los demandantes.
Por los fundamentos de la excepción previa alegada contra la demanda, por la sentencia de la corte y principalmente por los alegatos que nos han presentado las partes en esta apelación llegamos a la conclusión de que este pleito ha sido considerado por todos los que han intervenido en este asunto como que ejercita la acción reconocida en el artículo 448 del Código Civil a todo poseedor para ser amparado o restituido en su posesión, cuyo ejercicio está regulado en la Ley No. 43 de 1913 enmendada por la No.. 11 de noviembre de 1917, y cuyo término de prescripción es el de un año según la úl-tima ley en concordancia con el artículo 1868, No. Io. y 462 del Código Civil, siendo así que los términos en que está redactada la demanda muestran que no se ejercita tal acción sino que se reclama la posesión material de la finca como consecuencia del dominio y no de la mera posesión.
En efecto los demandantes alegan que su cansante adqui-rió la finca por título de adjudicación en la división de los *876bienes de la sociedad “Diez & Arrarás”; que hoy les per-, tenece por herencia testada de sn cansante; que no han ce-dido, vendido ni arrendado sus derechos a persona alguna y que tuvieron su posesión material hasta que contra su vo-luntad les privaron de ella los demandados. Si todo esto es cierto, como tiene que considerarse para resolver la excep-ción previa, resulta claro que los demandantes son los due-ños de. la finca y que alegan su derecho de propiedad como causa para obtener su posesión material tenida ahora por los demandados, sin título alguno según la demanda, pues si hubieran querido ampararse en las leyes citadas de 1913 y 1917 les hubiera bastado alegar la mera posesión o tenencia de la finca. La propiedad lleva consigo según el artículo 3.54 del Código Civil el derecho de gozar y disponer de la cosa sin más limitaciones que las establecidas en las leyes y da acción contra el tenedor y el poseedor para reivindicarla,' por lo que siendo los demandantes los dueños pueden reclamar de los demandados que le entreguen la posesión material de la finca. Así, pues, la demanda en su primera causa de acción aduce hechos determinantes de la acción ejercitada.
En consecuencia de lo expuesto el transcurso de más de un año desde que los demandantes fueron privados de la po-sesión material de la finca hasta que presentaron su demanda, alegado por los demandados como prescripción de la acción para recobrar la posesión, no tiene aplicación a este caso en que la acción para recobrar la posesión material no se funda en la mera tenencia sino en el título de dueños.
En cuanto a la segunda causa de-acción entendemos que también es suficiente porque según el artículo 361 del Código Civil pertenecen al propietario los frutos materiales, los in-dustriales y los civiles y porque se alega su cuantía, sin que su reclamación esté prescrita de acuerdo con el artículo 1869, como alegan los demandados, pues este artículo se refiere a la prescripción de un año de la acción para recobrar la po-sesión y ésta no es la acción ejercitada en este caso.
*877Por las razones expuestas la sentencia apelada debe ser revocada y concederse a los demandados nn término de diez días para que contesten la demanda.

Revocada la sentencia apelada y concedidos a los demandados diez días para contestar la demanda.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.